


Exhibit 10.22(a)

 

[g317112kki001.jpg]

 

PENN NATIONAL
G A M I N G, I N C.

 

 

 

December 29, 2011

 

 

Timothy J. Wilmott

President and Chief Operating Officer

825 Berkshire Blvd.

Wyomissing, PA 19610

 

Subject: Employment Agreement

 

Dear Tim:

 

This letter is intended to memorialize our recent discussion regarding your
Employment Agreement with Penn National Gaming, Inc. (the “Company”) dated
December 31, 2008 (the “Employment Agreement”).  Except as expressly set forth
in this letter, the terms and conditions in the Employment Agreement shall
otherwise remain in full force and effect.

 

Section 8.4(b) of the Employment Agreement is hereby amended to delete the
phrase “(iv) failure to appoint Executive as the Chief Executive Officer of the
Company within thirty (30) days of the 3rd anniversary of the Commencement
Date,” and replace it with the word “and”, and insert a new final sentence to
Section 8.4(b) to read as follows:  “Executive may terminate his employment with
the Company for Good Reason at any time during the Initial Term if the Company
fails to appoint Executive as the Chief Executive Officer of the Company within
thirty (30) days of the Company’s receipt of written notice from Executive of
his intent to terminate employment for such failure.”

 

In addition, the initial paragraph of Section 3.4(b) is hereby amended and
restated to read as follows:  “Severance Pay and Benefits.  Subject to the
conditions in subsection (c) hereof, if Executive’s employment is terminated
under Section 3.1(a), Section 3.3 or by Executive for Good Reason, then
Executive will be entitled to receive, and the Company will provide Executive
with, the following severance pay and benefits (in addition to any amounts
payable under subsection (a) hereof); provided, for purposes of Section 409A,
each payment (whether an installment or lump sum) of severance pay under this
subsection (b) shall be considered a separate payment:”  The remainder of
Section 3.4(b) shall continue without amendment as set forth in the Employment
Agreement.

 

--------------------------------------------------------------------------------


 

Please indicate your acceptance of the amendments to the Employment Agreement
set forth in this letter by delivering your signed acceptance to the Company at
your earliest convenience.

 

Very truly yours,

 

Penn National Gaming, Inc.

 

By:

/s/ Peter M. Carlino

 

 

Peter M. Carlino, Chairman and CEO

 

 

 

Accepted and agreed:

 

 

/s/ Timothy J. Wilmott

 

Timothy J. Wilmott

 

 

--------------------------------------------------------------------------------
